On March 12, 2014, the Defendant was sentenced for Count I: Criminal Possession of Dangerous Drugs, a felony, in violation of Section 45-9-102, MCA committed to the Montana Department of Corrections for a term of Five (5) years. The sentence imposed in Count I shall run concurrently to the sentence previously imposed in Yellowstone County; Defendant shall receive credit for 322 days served in the Richland County Detention Center; and other terms and conditions given in the Judgment and Sentence on March 12, 2014. Count H: Criminal Possession of Drug Paraphernalia, a misdemeanor, in violation of Section 45-10-103, MCA and Count III: Criminal Mischief, a misdemeanor, in violation of Section 45-6-101, MCA were dismissed.
On August 7, 2014, the Defendant’s Application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court (hereafter “the Division”).
The Defendant was present and was represented by Carl Jensen, Attorney at Law. Mr. Jensen appeared by telephone conference call from Great Falls, Montana. The State was not represented.
Before hearing the Application, the Defendant was advised that the Division has the authority not only to reduce the sentence or affirm it, but also increase it. The Defendant was further advised that there is no appeal from a decision of the Division. The Defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 12, Rules of the Sentence Review Division of the Supreme Court of Montana, provides that, “The sentence imposed by the District Court is presumed correct. The sentence shall not be reduced or increased unless it is clearly inadequate or clearly excessive.” (Section 46-18-904(3), MCA).
The Defendant requested that the Division dismiss, without prejudice, his Application so that he can pursue a motion to withdraw his guilty plea in this case with the underlying sentencing court.
Therefore, it is the unanimous decision of the Division that the Defendant’s Application in this case is DISMISSED, WITHOUT PREJUDICE. The Defendant may re-file his Application with the Richland County Clerk of District Court within 60 days of the date of the decision, in accordance with Rule 2, Rules of the Sentence Review *96Division of the Montana Supreme Court.
DATED this 8th day of September, 2014.
Done in open Court this 7th day of August 2014.
Chairperson, Hon. Brad Newman, Member Hon. Kathy Seeley and Member Hon. Brenda Gilbert.